Citation Nr: 1807707	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for fistula of the anus from June 28, 2007, to March 4, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969 and from August 1981 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The October 2008 rating decision increased the Veteran's rating for fistula of the anus from 0 to 10 percent, effective June 28, 2007.  Following the receipt of additional, relevant evidence within one year, the RO, in August 2010, denied entitlement to a still-higher rating.  See 38 C.F.R. §§ 3.159(b), 20.302(a).  Thereafter, the Veteran perfected an appeal to the Board.

In November 2015, the Board remanded the matter for additional development.  In February 2016, the RO increased the rating for anal fistula to 30 percent, effective March 5, 2010.  The 10 percent rating prior to March 5, 2010, was otherwise confirmed and continued, and the case was returned to the Board.  In August 2016, the Board again remanded the matter for further development.  The case has now returned to the Board.


FINDINGS OF FACT

1.  From June 28, 2007, to March 4, 2010, the Veteran's anal fistula was manifested by no more than occasional involuntary bowel movements necessitating wearing of a pad.

2.  From March 5, 2010, to September 27, 2016, the Veteran's anal fistula was manifested by no more than occasional involuntary bowel movements necessitating wearing of a pad.

3.  From September 28, 2016, the evidence is in relative equipoise as to whether the Veteran's anal fistula was manifested by no more than extensive leakage and fairly frequent involuntary bowel movements.



CONCLUSIONS OF LAW

1.  From June 28, 2007 to March 4, 2010, the criteria for a 30 percent rating for fistula of the anus, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7335 (2017).

2.  From March 5, 2010, to September 27, 2016, the criteria for an increased rating in excess of 30 percent for fistula of the anus, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, DC 7335 (2017).

2.  From September 28, 2016, the criteria for a 60 percent rating for fistula of the anus, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, DC 7335 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Anal fistula is rated under DC 7335 of 38 C.F.R. § 4.114.  DC 7335 refers to DC 7332 for rating in accordance with the criteria for impairment of sphincter control.  The criteria provide for a noncompensable rating for a healed or slight disability without leakage, a 10 percent rating for constant slight, or occasional moderate leakage, a 30 percent rating for occasional involuntary bowel movements, necessitating wearing of a pad, a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent rating for complete loss of sphincter control.

III. Analysis

The issue on appeal is entitlement to a rating in excess of 10 percent for fistula of the anus from June 28, 2007, to March 4, 2010, and in excess of 30 percent thereafter.  However, for reasons discussed below, the Board has determined the evidence warrants another staged rating from September 28, 2016.  Consequently, the Board's analysis of the issue shall be further subdivided as follows: increased rating greater than 10 percent June 28, 2007, to March 4, 2010; increased rating greater than 30 percent from March 5, 2010, to September 27, 2016; and increased rating greater than 30 percent from September 28, 2016, onward.

A. Increased rating greater than 10 percent from June 28, 2007 to March 4, 2010.

An April 2008 VA examiner noted the Veteran to have evidence of fecal leakage and a small, draining fistula.  The Veteran reported he experienced fecal incontinence about two times a week.  The report also states, "the patient does not wear a pad."  The statement is unclear as to whether the Veteran simply did not present to the examination wearing a pad, or that the Veteran reported that he did not use a pad to mitigate his symptoms.  An October 2009 VA examiner noted surgical repair scars and some external hemorrhoids.  The Veteran is not service-connected for hemorrhoids nor has he submitted a claim for hemorrhoids.  The Veteran complained of leakage of stool content at times, and frequent need to change underwear once a day.  The Veteran reported fecal incontinence in a March 2010 VA treatment note.

While unclear at first glance whether the above evidence demonstrates the Veteran exhibited symptoms beyond constant slight or occasional moderate leakage, the RO granted an increased rating as of March 5, 2010, the date of the abovementioned March 2010 VA treatment note.  As a January 2016 VA examination reflects the Veteran reported a history of having to change his "Depends" underwear up to two times a day, the RO - presumably under the logic that the Veteran likely had been using some type of padded underwear for as long as he complained of fecal incontinence - looked to earlier signs of fecal incontinence and arrived at the March 2010 VA treatment note.  While the Board does not dispute the RO's reasoning, the Board notes that VA examinations predating the March 2010 VA treatment record could also support a 30 percent rating under such a rationale, and, significantly, the Veteran reported an involuntary bowel movement due to nervousness prior to his September 2009 cataract surgery in a September 2009 post-operation record. 

Considering that the Veteran reported to be asymptomatic until "recent years" at his October 2009 VA examination, showed active signs of leakage at his April 2008 VA examination, experienced an involuntary bowel movement in September 2009, reported having to frequently change underwear at his October 2009 VA examination, and reported using padded underwear at his January 2016 VA examination, the Board concludes it as likely as not that the Veteran experienced occasional involuntary bowel movements, or equivalent symptoms, that necessitated a wearing of a pad or use of some equivalent product prior to March 5, 2010.  

Remaining records contain no other, non-redundant information on the Veteran's anal fistula disability for this period.  To warrant a rating higher than 30 percent for this period, the evidence must show the Veteran experienced extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7335, 7332.  The aforementioned evidence does not indicate that the Veteran's disability rose to such a level from June 28, 2007, to March 4, 2010.  As noted, the Veteran reported fecal incontinence "two times per week" at his April 2008 examination, and "leakage of stool contents at times" at his October 2009 examination.  Further, the Board cannot find that the Veteran exhibited "fairly frequent" bowel movements based on an isolated September 2009 report of an involuntary bowel movement.

Consequently, the Board finds the Veteran to warrant a 30 percent rating, but no higher, for anal fistula from June 28, 2007, to March 4, 2010.

B. Increased rating greater than 30 percent from 
March 5, 2010, to September 27, 2016.

For the reasons set forth below, a rating in excess of 30 percent from March 5, 2010 to September 27, 2016, is unwarranted. 

After March 5, 2010, the Veteran did not have another compensation and pension examination of his anal fistula until January 2016.  VA treatment records between March 2010 and January 2016 largely do not mention the disability, aside from a few reports of watery stool and episodes of fecal incontinence at night.  A January 2016 VA examination report characterized the Veteran's disability severity as "leakage necessitat[ing] wearing of pad."  The Veteran reported having to change his underwear up to twice a day for incontinence.  Rectal examination revealed "evidence of healed fistula . . . no active fistula noted" and "fair sphincter control with tenderness on the left side."  

While the Veteran experienced leakage, such leakage was not characterized as "extensive," or as comparable to "fairly frequent bowel movements," which are both required for a 60 percent rating.  Moreover, the notation of "fair sphincter control" weighs heavily against a finding of a complete loss of sphincter control as required for a 100 percent rating.   38 C.F.R. § 4.114, DC 7335, 7332.  Therefore, the evidence shows no increase beyond the symptoms contemplated by the 30 percent rating granted by the RO for this period.  Consequently, a rating in excess of 30 percent from March 5, 2010, to September 27, 2016 is denied.

C. Increased rating greater than 30 percent from September 28, 2016.

The Board finds the evidence to support an increased rating of 60 percent from September 28, 2016.

A September 2016 VA dietetics note reflects the Veteran presented at a nutrition appointment with fecal matter dripping down his leg and onto the floor.  On the other hand, the September 2016 record reflects that as to bowel tendencies, "the Veteran endorses occasional diarrhea but states it resolves on its own." 

Affording the all reasonable doubt in the Veteran's favor, the Boards deems the evidence from September 28, 2016, to reflect "extensive leakage and fairly frequent involuntary bowel movements" as required by a 60 percent rating.  This is because rather than only soiling his undergarments, such leakage was wholly visible to others and extended to his surrounding environment.  Indeed, given that the Veteran visibly soiled himself at a scheduled nutrition assessment, and that the Veteran's history is positive for involuntary bowel movement, the Board concludes that it at least as likely as not that the Veteran experiences the symptoms commensurate with symptoms of a 60 percent rating.  Consequently, the September 2016 record places the evidence in equipoise as to whether the evidence supports a 30 percent or 60 percent rating from September 28, 2016.  As such, and thus, the benefit-of-the-doubt shall be given to the Veteran, and a 60 percent rating from September 28, 2016 shall be granted as a matter of law.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board does not find the evidence to reflect a complete loss of sphincter control as required for a 100 percent rating.  By the Veteran's own endorsement within the September 2016  record giving rise to the increased rating of 60 percent already granted out of equipoise, such issues were claimed to resolve on their own.  While the Board does not deem such a statement to outweigh a finding of "extensive leakage and frequent involuntary bowel movements" as required for the 60 percent rating given the circumstances discussed above, the statement does weigh against a finding of "complete loss of sphincter control" as required for a 100 percent rating.  Moreover, the record does not reflect the Veteran sought treatment for or has endorsed a complete loss of sphincter control.

Consequently, entitlement to a 60 percent rating, but no higher, from September 28, 2016, onward, shall be granted.


ORDER

Entitlement to a 30 percent rating, but no higher, for fistula of the anus from June 28, 2007, to March 4, 2010, is granted.

Entitlement to a rating in excess of 30 percent for fistula of the anus from March 5, 2010, to September 27, 2016, is denied.

Entitlement to a 60 percent rating, but no higher, for fistula of the anus from September 28, 2016, and thereafter, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


